Citation Nr: 0821675	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-02 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a temporary total evaluation based on 
convalescence required as a result of surgery in May 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1974 to 
October 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In March 2005, the veteran withdrew her request for a Board 
hearing and a formal hearing at the RO.  An informal 
conference was held with a Decision Review Officer in March 
2005.

The Board notes that in a statement received in June 2004 the 
veteran claimed entitlement to an increased disability rating 
for her service-connected right foot disability.  In 
addition, in the April 2008 informal hearing presentation, 
the veteran's representative raise the issue of entitlement 
to a total disability rating based on individual 
unemployability.  These claims are referred to the 
originating agency for appropriate action.


FINDING OF FACT

The veteran's May 2004 surgery was for a non-service-
connected neuroma of the right foot.


CONCLUSION OF LAW

The criteria for a temporary total evaluation based on 
convalescence required as a result of surgery in May 2004 are 
not met.  38 C.F.R. § 4.30 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that in the statement of the case mailed 
in December 2004, the veteran was informed of the 
requirements for establishing her entitlement to a temporary 
total rating for convalescence.  She was also informed that 
her claim was denied because the evidence showed that the 
surgery in May 2004 was for a non service-connected neuroma, 
rather than the service-connected right foot disability.  The 
report of a March 2005 informal conference also indicates 
that the appellant was informed of what is required to 
substantiate her claim and that she indicated that she would 
submit private medical records to substantiate her claim.  

Whether the surgery in May 2004 was for the service-connected 
right foot disability is clearly shown by the records 
pertaining to that surgery and those records were associated 
with the claims folder before the initial adjudication of the 
claim.  Neither the veteran nor her representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Because the determinative evidence was of 
record before the initial adjudication of the claim and there 
is no other evidence that could be obtained to substantiate 
the claim, the Board concludes that any procedural errors in 
the RO's development and consideration of the claim were 
harmless.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.

Analysis

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under 38 C.F.R. 
§ 4.30(a)(1), (2), or (3), effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of one, two, or three months from the first day of the month 
following such hospital discharge or outpatient release.

Under 38 C.F.R. § 4.30(a), total ratings will be assigned if 
treatment of a service-connected disability resulted in:

(1) Surgery necessitating at least one month of 
convalescence;

(2) Surgery with severe postoperative residuals 
such as incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic 
immobilization of one major joint or more, 
application of a body cast, or the necessity for 
house confinement, or the necessity for continued 
use of a wheelchair or crutches (regular weight-
bearing prohibited); or

(3) Immobilization by cast, without surgery, of 
one major joint or more.

The Court has held that notations in the medical record as to 
the veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 
291, 296-297 (1995); Felden v. West, 11 Vet. App. 427, 430 
(1998).  Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home 
recovery.

Here, the record reflects that service connection is in 
effect for the residuals of a bunionectomy of the small toe 
of the right foot.  The veteran's May 2004 surgery, however, 
did not involve this service-connected toe but rather a 
neuroma located in the second interspace of the right foot.

Service connection is not in effect for the neuroma.  The 
Board notes that a May 2003 rating decision included the 
neuroma in the description of the veteran's service-connected 
right foot disability.  However, that description was 
corrected in a March 2006 rating decision, which also denied 
entitlement to service connection for the neuroma.  Since the 
veteran did not appeal that decision, it became
final.

In sum, the record shows that the veteran's May 2004 surgery 
was not related to a service-connected disability.  
Accordingly, entitlement to a temporary total disability 
rating based on convalescence required as a result of that 
surgery is not warranted.


ORDER

Entitlement to a temporary total disability rating based on 
convalescence required as a result of surgery in May 2004 is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


